No. 79-94
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1980


ANDREW J. STENBERG,
                        Plaintiff and Appellant,
       VS   .
TODD WILLIAM NEEL,
                         Defendant and Respondent.


Appeal from:    District Court of the Fourth Judicial District,
                In and for the County of Missoula.
                Honorable John Henson, Judge presiding.
Counsel of Record:
      For Appellant:
            Goldman and Goldman, Missoula, Montana
            Jon Oldenburg argued, Missoula, Montana
      For Respondent:
            Garlington, Lohn and Robinson, Missoula, Montana
            Candace Fetcher argued and Gary Graham argued,
             Missoula, Montana


                                Submitted:   May 29, 1980
                                  Decided:   July 14, 1980   J()L 14 19%
Mr.   Chief J u s t i c e Frank I . H a s w e l l d e l i v e r e d t h e Opinion of
t h e Court.


        P l a i n t i f f b r o u g h t t h i s a c t i o n t o r e c o v e r damages f o r

p e r s o n a l i n j u r i e s s u s t a i n e d i n an a u t o m o b i l e a c c i d e n t .   Plaintiff

a p p e a l s from a judgment on j u r y v e r d i c t and t h e d e n i a l o f a

motion f o r a new t r i a l .

        T h i s a c t i o n a r o s e o u t o f an A p r i l 1 4 , 1975, t r a f f i c

a c c i d e n t a t t h e i n t e r s e c t i o n o f North Orange S t r e e t and

W e s t Broadway i n M i s s o u l a , Montana.                 Stenberg, t h e p l a i n t i f f

and a p p e l l a n t , was a policeman o p e r a t i n g a p o l i c e p a t r o l c a r

a t t h e t i m e of t h e a c c i d e n t .

        P r i o r t o t h e a c c i d e n t S t e n b e r g had been w r i t i n g a p a r k -

i n g t i c k e t a t a l o c a t i o n s o u t h of where t h e c o l l i s i o n o c c u r r e d .

A t t h a t t i m e h e r e c e i v e d a c a l l i n f o r m i n g him of a d i s t u r b a n c e

a t a l o c a l secondhand s t o r e .                During t r i a l t h e p l a i n t i f f

d e s c r i b e d what happened n e x t , a s f o l l o w s :

        "When I r e c e i v e d t h e c a l l , I l e f t t h e a r e a of
        Second and Hickory and I t u r n e d on m p u r s u i t  y
        l i g h t s and m overhead l i g h t s and m s i r e n .
                            y                                  y                I
        t u r n e d northbound on Orange S t r e e t o f f of Second
        S t r e e t and proceeded a c r o s s t h e b r i d g e .        The
        t r a f f i c w a s q u i t e heavy d u r i n g t h e l u n c h hour and
        I was p r e t t y much i n t h e flow of t r a f f i c going
        across the bridge.                I g o t t o t h e n o r t h end o f t h e
        Orange S t r e e t b r i d g e and t h e t r a f f i c was heavy
        a t a l l t h e i n t e r s e c t i o n s and on the s t r e e t s , s o I
        had t o go on a c r o s s t h e c e n t e r l i n e t o g e t i n t o
        the intersection.               I entered the intersection, t h e
        l i g h t was r e d b u t a l l t h e v e h i c l e s w e r e s t o p p e d .  I
        g o t a b o u t half-way t h r o u g h t h e n e x t b l o c k , t r a f f i c
        was s t o p p e d a t t h e i n t e r s e c t i o n and a g a i n I had
        t o go t o t h e l e f t b e c a u s e of t h e c a r s t h a t w e r e
        stopped. A t t h e i n t e r s e c t i o n I e n t e r e d t h e i n t e r -
        s e c t i o n and t h a t ' s when 1 was i n v o l v e d i n t h e
        accident."

        Neel,      t h e d e f e n d a n t , was d r i v i n g h i s a u t o m o b i l e e a s t on

Broadway when t h e a c c i d e n t o c c u r r e d .               H e had t h e g r e e n l i g h t

i n h i s favor.          H i s testimony i n d i c a t e s t h a t he d i d n o t hear

t h e s i r e n o r s e e t h e emergency l i g h t s on t h e p a t r o l c a r .

O t h e r e y e w i t n e s s e s gave c o n f l i c t i n g t e s t i m o n y a s t o t h e
a u d i b i l i t y and v i s i b i l i t y o f t h e p a t r o l c a r ' s emergency

equipment.          A s t h e N e e 1 automobile e n t e r e d t h e i n t e r s e c t i o n

i t was h i t midway on t h e p a s s e n g e r s i d e by t h e f r o n t o f t h e

patrol car.           A s a r e s u l t o f t h e accident Stenberg s u f f e r e d a

p i n c h e d n e r v e i n t h e neck.        This has r e s u l t e d i n s e v e r e ,

incapacitating, i n t e r m i t t e n t pain.

        S t e n b e r g b r o u g h t t h i s s u i t t o r e c o v e r h i s damages a r i s i n g

from t h e a c c i d e n t .      The j u r y r e t u r n e d a v e r d i c t i n d e f e n d a n t ' s

favor   .
        S t e n b e r g raises f o u r i s s u e s on a p p e a l :

        1.     Whether t h e D i s t r i c t C o u r t e r r e d i n i n s t r u c t i n g t h e

j u r y on t h e s t a n d a r d o f c a r e a p p l i c a b l e t o t h e p l a i n t i f f ?

        2.     Whether t h e D i s t r i c t C o u r t e r r e d i n i n s t r u c t i n g t h e

j u r y t o a p p l y t h e law o f c o n t r i b u t o r y n e g l i g e n c e r a t h e r t h a n

t h e law o f c o m p a r a t i v e n e g l i g e n c e ?

        3.     Whether t h e D i s t r i c t C o u r t e r r e d i n r e f u s i n g t o g i v e

two of p l a i n t i f f ' s proposed i n s t r u c t i o n s ?

        4.     Whether t h e D i s t r i c t C o u r t e r r e d i n n o t g r a n t i n g t h e

p l a i n t i f f ' s motion f o r a new t r i a l ?

        S t e n b e r g c o n t e n d s t h a t t h e t r i a l c o u r t e r r e d by g i v i n g

c o u r t ' s i n s t r u c t i o n no. 1 5 which i n s t r u c t e d t h e j u r y a s t o

s t a n d a r d of c a r e a p p l i c a b l e t o b o t h p a r t i e s .   This i n s t r u c t i o n

reads :

        "The l e g a l s t a n d a r d o f c a r e g o v e r n i n g t h e c o n d u c t
        o f motor v e h i c l e o p e r a t o r s i s u n v a r y i n g , and rests
        a l i k e upon a l l d r i v e r s a t a l l t i m e s .      The s t a n d a r d
        o f -r-i-t h e c o n d u c t - - o r d i n a r i l y p r u d e n t
        -     ca e s                        of a n
        p e r s o n - -e same o r s i m i l a r c i r c u m s t a n c e s ; i n
                     i n th --
        o t h e r words, o r d i n a r y c a r e .   Ordinary c a r e , a s t h e
        t e r m i s used i n t h e s e i n s t r u c t i o n s means t h a t d e g r e e
        -- -which a r e a s o n a b l e p r u d e n t p e r s o n would -
        of c a r e                                                         --         use
        o r e x e r c i s e unaer - - - s i m i l a r circumstances,
        -                            t h e same o r
        i n r e l a t i o n t o t h e same o r s i m i l a r m a t t e r s t o a v o i d
        i n j u r y , and it i m p l i e s t h e u s e o f such c a r e a s i s
        f a i r l y commensurate w i t h t h e danger t o be a v o i d e d
        when measured by t h e s t a n d a r d s o f common prudence
        and e x p e r i e n c e .
        "And, g e n e r a l l y s p e a k i n g , n e g l i g e n c e i s , t h e r e f o r e ,
        - - of
        t h e want -- o r d i n a r y c a r e , t h e f a i l u r e t o do what
        a r e a s o n a b l e and p r u d e n t p e r s o n would o r d i n a r i l y
        have done under - c i r c u m s t a n c e s - -e s i t u a t i o n ,
                                    the                           of t h
        o r t h e d o i n g what s u c h a p e r s o n under t h e e x i s t i n g
        c i r c u m s t a n c e s would n o t have done.

        "Negligence may a l s o c o n s i s t i n t h e d o i n g of some
        a c t which t h e law f o r b i d s , o r i n t h e f a i l u r e t o do
        t h a t which t h e law commands.

        " I n t h i s a c t i o n any n e g l i g e n c e i s of no consequence
        u n l e s s i t was a p r o x i m a t e c a u s e of t h e i n j u r i e s and
        damages complained by t h e p l a i n t i f f               ."
                                                                    (Emphasis
        added. )

        S t e n b e r g c o n t e n d s t h a t t h e i n s t r u c t i o n was i n c o r r e c t ,

b e c a u s e of c e r t a i n language which a p p e a r s i n s e c t i o n 61-8-107,

MCA.     This s t a t u t e g r a n t s c e r t a i n p r i v i l e g e s t o t h e o p e r a t o r s

o f a u t h o r i z e d emergency v e h i c l e s .         S e c t i o n 61-8-107,       MCA, w a s

s e t f o r t h i n s u b s t a n t i a l p a r t i n t h e c o u r t ' s i n s t r u c t i o n no.

16.     The i n s t r u c t i o n r e a d s i n p a r t :

        "(b)      The d r i v e r o f a n a u t h o r i z e d emergency v e h i c l e
        may :

        "1. Park o r s t a n d , i r r e s p e c t i v e of t h e p r o v i s i o n s
        of t h i s a c t ;

        "2.    Proceed p a s t a r e d o r s t o p s i g n a l o r s t o p s i g n ,
        b u t o n l y a f t e r s l o w i n g down a s may b e n e c e s s a r y f o r
        safe operation;

        "3.  Exceed t h e speed l i m i t s s o l o n g a s he does n o t
        endanger l i f e o r p r o p e r t y ;

        "4.  D i s r e g a r d r e g u l a t i o n s g o v e r n i n g d i r e c t i o n of
        movement o r t u r n i n g i n s p e c i f i e d d i r e c t i o n s .

        " ( c ) The exemptions h e r e i n g r a n t e d t o an a u t h o r i z e d
        emergency v e h i c l e s h a l l a p p l y o n l y when such v e h i c l e
        i s making u s e of a u d i b l e and v i s u a l s i g n a l s meeting
        t h e r e q u i r e m e n t s of 532-21-132, e x c e p t t h a t an
        a u t h o r i z e d emergency v e h i c l e o p e r a t e d a s a p o l i c e
        v e h i c l e need n o t b e equipped w i t h o r d i s p l a y a r e d
        l i g h t v i s i b l e from i n f r o n t o f t h e v e h i c l e .

        " ( d ) The f o r e g o i n g p r o v i s i o n s s h a l l n o t r e l i e v e
        t h e d r i v e r of an a u t h o r i z e d emergency v e h i c l e from
                                      --
        t h e -t-t o d r i v e w i t h due r e g a r d f o r t h e s a f e t y of
                du y
        a l l Persons, nor s h a l l such provisions p r o t e c t t h e
        d r i v e r from. t h e consequences- of h i s r e c k l e s s d i s -
        r e g a r d f o r t h e s a f e t y of o t h e r s . "    (Emphasis a d d e d . )

        Stenberg contends t h a t t h e s t a t u t e r e l i e v e s t h e d r i v e r

of an a u t h o r i z e d emergency v e h i c l e from t h e d u t y o f e x e r c i s i n g
o r d i n a r y c a r e , and, i n s t e a d , imposes a lesser d u t y .

T h e r e f o r e , S t e n b e r g a r g u e s , i n s t r u c t i o n no. 15 c o n s t i t u t e d

r e v e r s i b l e e r r o r , b e c a u s e i t imposes a d u t y of o r d i n a r y c a r e

upon b o t h p a r t i e s .

        S e c t i o n 61-8-107,        MCA, h a s n o t been c o n s t r u e d by t h i s

Court.       O t h e r j u r i s d i c t i o n s have, however, had o c c a s i o n t o

c o n s t r u e and a p p l y n e a r l y i d e n t i c a l s t a t u t e s . S c h a t z v.

C u t l e r ( D . V t 1 9 7 5 ) , 395 F. Supp. 271.      Shawnee T.P.          Fire

D i s t . No.    1 v. Morgan ( 1 9 7 7 ) , 2 2 1 Kan. 271, 559 P.2d 1 1 4 1 .

        I n Shawnee t h e c o u r t was f a c e d w i t h a f a c t u a l s i t u a t i o n
v e r y much l i k e t h a t p r e s e n t e d by t h e i n s t a n t c a s e .          The c o u r t

had t o d e t e r m i n e t h e d u t y imposed by a Kansas s t a t u t e which

i s i d e n t i c a l t o s e c t i o n 61-8-107(4), MCA, i n a l l m a t e r i a l
respects.         The c o u r t s a i d :

        "Even though t h e u s e o f t h e word ' r e c k l e s s ' s u g g e s t s
        an element o f wantonness, w e b e l i e v e - -s- e      it w a t h
        i n t e n t of -e l e g i s l a t u r e to c h a r g e - d r i v e r of
                     - th                                       the
        - emergency v e h i c l e w i t h due c a r e under t h e e x s t -
        an                                    ---
        i n g f a c t s and c i r c u m s t a n c e s .  The f a c t s and c i r c u m s t a n c e s
        i n c l u d e t h e p r i v i l e g e s and immunities g r a n t e d by
        statute.          The t e s t f o r due c a
                         -----r e ( o r due r e g a r d a s
        u s e d i n t h e s t a t u t e ) , - a p p l i e d - -e d r i v e r o f
                                               as           t o th
        a n emergency v e h i c l e , i s whether w i t h- p r i v i l e g e s
        -                                                   - the
        and immunities p r o v i d e d b y s t a t u t e h e a c t e d a s a
        --
        reasonably c a r e f u l driver."               559 P.2d a t 1 1 4 7 . -
         (Emphasis added.)

        W e agree.         The d r i v e r of a n a u t h o r i z e d emergency v e h i c l e

i s c h a r g e d w i t h a d u t y o f due c a r e under t h e c i r c u m s t a n c e s ,
and t h e c i r c u m s t a n c e s i n c l u d e t h e p r i v i l e g e s g r a n t e d by

s e c t i o n 61-8-107(2),         MCA.       In the present case, instruction

no. 1 5 s t a t e d , i n e s s e n c e , t h a t a l l d r i v e r s must u s e o r d i n a r y

c a r e under t h e c i r c u m s t a n c e s .      I n s t r u c t i o n no. 16 gave t h e

p r i v i l e g e s p r o v i d e d t o S t e n b e r g under t h e t e r m s of s e c t i o n

61-8-107.         Consequently, t h e i n s t r u c t i o n s c o r r e c t l y presented

t h e law t o t h e j u r y .        The s t a t u t e may w e l l have been i n t e n d e d

t o p r o t e c t t h e d r i v e r o f a n emergency v e h i c l e , b u t i t d o e s

                                                   -5-
n o t r e l i e v e him of e x e r c i s i n g o r d i n a r y c a r e .           N error
                                                                                    o

was committed by g i v i n g i n s t r u c t i o n no. 1 5 .

        Stenberg next contends t h a t t h e D i s t r i c t Court e r r e d

i n i n s t r u c t i n g t h e j u r y t o a p p l y t h e law of c o n t r i b u t o r y

n e g l i g e n c e r a t h e r t h a n t h e law of c o m p a r a t i v e n e g l i g e n c e .

        S e c t i o n 27-1-702,              MCA,       sets f o r t h Montana's law o f

comparative negligence.                          The e f f e c t i v e d a t e of t h i s s t a t u t e

was J u l y 1, 1975, a l t h o u g h i t was p a s s e d by t h e l e g i s l a t u r e

on March 1 7 , 1975.                    S e c t i o n 1 - 2 - 2 0 1 ( 1 ) , MCA, p r o v i d e s t h a t

"Every s t a t u t e , u n l e s s a d i f f e r e n t t i m e i s p r e s c r i b e d t h e r e i n ,

t a k e s e f f e c t on t h e f i r s t day of J u l y f o l l o w i n g i t s p a s s a g e

and a p p r o v a l . "           A d i f f e r e n t t i m e i s n o t p r e s c r i b e d by s e c t i o n

27-1-702,       MCA.

        I n Dunham v. S o u t h s i d e N a t i o n a l Bank o f Missoula ( 1 9 7 6 ) ,
                                                L g.3
                                                3
169 Mont. 466, 548 P.2d M , t h i s C o u r t a f f i r m e d a D i s t r i c t

C o u r t ' s g r a n t o f summary judgment i n d e f e n d a n t ' s f a v o r .                    The

h o l d i n g was based on t h e d e f e n d a n t ' s l a c k o f d u t y t o t h e

plaintiff.               T h i s C o u r t went on, however, t o c o n s i d e r whether

t h e new c o m p a r a t i v e n e g l i g e n c e s t a t u t e was t o b e r e t r o a c t i v e l y

applied.        This Court s a i d :

        "The o r d e r of t h e d i s t r i c t c o u r t g r a n t i n g summary
        judqment i s a f f i r m e d , a s i s t h e d i s t r i c t c o u r t ' s
        c o n c l u s i o n t h a t t h e Montana c o m p a r a t i v e n e g l i g e n c e
            ..  .-                      ~.
        l a w S e c t i o n 58-607.1. R.C.M.          1947 [now 527-1-702,
        m]
        - --     -   -   -   -



                 , s h a l l n o t a p p l y -o- a -a u s e o f a c t i o n a r i s i n g
                                             t   -c
        p r i o r - o -J u l y 1, 1975." 169 Mont. a t 475-76.
                   t - --
         (Emphasis added. )

        These o b s e r v a t i o n s from t h e Dunham c a s e c o n t r o l t h e

present case.                    The D i s t r i c t Court d i d n o t e r r i n i n s t r u c t i n g

t h e j u r y t o a p p l y t h e law o f c o n t r i b u t o r y n e g l i g e n c e r a t h e r

t h a n t h e law of c o m p a r a t i v e n e g l i g e n c e .

        Stenberg next contends t h a t t h e t r i a l c o u r t e r r e d i n

r e f u s i n g t o g r a n t p l a i n t i f f ' s proposed i n s t r u c t i o n no. 1 2 .

T h i s i n s t r u c t i o n r e a d , "You a r e i n s t r u c t e d t h a t when i n t e r p r e t i n g

                                                          -6-
s t a t u t e s p a r t i c u l a r e x p r e s s i o n s q u a l i f y t h o s e which are

general."          T h i s was t a k e n from s e c t i o n 1-3-225,              MCA.       According

t o p l a i n t i f f ' s c o n t e n t i o n , t h e i n s t r u c t i o n was n e c e s s a r y i n

order t h a t t h e jury could properly i n t e r p r e t t h e c o u r t ' s

i n s t r u c t i o n s no. 1 6 and no. 1 8 , which were b o t h t a k e n from

two o t h e r Montana s t a t u t e s .

        S e c t i o n 26-1-201,        MCA,     s t a t e s t h a t a l l questions of l a w ,

i n c l u d i n g t h e c o n s t r u c t i o n of s t a t u t e s , are t o be d e c i d e d by

the court.          S e c t i o n 26-1-202,        MCA,     s t a t e s t h a t questions of

f a c t a r e t o be d e c i d e d by t h e j u r y , where t h e t r i a l i s by

jury.       Consequently, i t was n o t t h e j u r y ' s f u n c t i o n t o i n t e r p r e t

any s t a t u t e s , and i t was n o t e r r o r t o r e f u s e p l a i n t i f f ' s

proposed i n s t r u c t i o n no. 1 2 .

        Stenberg a l s o contends t h a t t h e t r i a l c o u r t e r r e d i n

r e f u s i n g t o g r a n t p l a i n t i f f ' s proposed i n s t r u c t i o n no. 22.

T h i s proposed i n s t r u c t i o n s t a t e d :

        "You are i n s t r u c t e d - - -i- - r t h e P l a i n t i f f
                                          i f you f n d f o
        on -e q u e s t i o n of l i a b i l i t y you may t h e n c o n s i d e r
        -     th
        what damages, i f a n y , t h e P l a i n t i f f h a s s u s t a i n e d
        i n r e l a t i o n t o t h e enjoyment o f h o b b i e s ; t o what
        e x t e n t , i f any h i s s a i d i n j u r i e s d i s a b l e d t h e
        P l a i n t i f f and p r e v e n t e d him from engaging i n h i s
        u s u a l h o b b i e s such as f i s h i n g , p l a y i n g b a s e b a l l ,
        h u n t i n g , and any o t h e r r e c r e a t i o n a l a c t i v i t i e s . "
         (Emphasis added. )

        The f a i l u r e t o g i v e t h i s i n s t r u c t i o n does n o t c o n s t i t u t e

reversible error.                "Reversible e r r o r i s e r r o r materially

a f f e c t i n g t h e s u b s t a n t i a l r i g h t s of t h e a g g r i e v e d p a r t y .

Rule 1 4 , M.R.App.Civ.P,"                   Ehni v. N.P.          and White P i n e Co.

( 1 9 6 9 ) , 152 Mont. 373, 381, 450 P.2d 882.                           In the present case

t h e j u r y found i n f a v o r o f t h e d e f e n d a n t .           The j u r y d i d n o t

r e a c h t h e i s s u e of damages.             Consequently, no r e v e r s i b l e e r r o r

can be p r e d i c a t e d on damage i n s t r u c t i o n s .

        S t e n b e r g ' s f i n a l c o n t e n t i o n i s t h a t t h e D i s t r i c t Court

e r r e d i n denying h i s motion f o r a n e w t r i a l .                   In addition t o
t h e i s s u e s which have been d i s c u s s e d above, S t e n b e r g

a l l e g e d i n h i s motion f o r new t r i a l t h a t t h e r e was i n s u f f -

i c i e n t e v i d e n c e t o s u p p o r t a d e t e r m i n a t i o n by t h e j u r y t h a t

he was c o n t r i b u t o r i l y n e g l i g e n t .

        Rule 59, M.R.Civ.P.               p e r m i t s t h e t r i a l judge t o o r d e r a

new t r i a l p u r s u a n t t o motion.            This i s a matter within t h e

t r i a l c o u r t ' s d i s c r e t i o n i f t h e r e i s an i n s u f f i c i e n c y of

evidence t o support a jury v e r d i c t .                    Campeau v. Lewis ( 1 9 6 5 ) ,

1 4 4 Mont. 543, 547, 398 P.2d 960.                    However, a new t r i a l may

n o t be g r a n t e d by t h e t r i a l c o u r t when t h e r e i s s u b s t a n t i a l

evidence t o support t h e v e r d i c t .                "The c o u r t ' s d i s c r e t i o n

i s e x h a u s t e d when i t f i n d s s u b s t a n t i a l e v i d e n c e i n t h e

record t o support t h e v e r d i c t . "               Hinton v. P e t e r s o n ( 1 9 4 6 ) ,

118 Mont. 574, 578, 169 P.2d 3 3 3 .

        I n t h e present case, various witnesses estimated t h a t

S t e n b e r g ' s s p e e d immediately p r i o r t o t h e a c c i d e n t w a s between

25 m i l e s p e r hour and 50 m i l e s p e r h o u r .                 There i s no d i s p u t e

t h a t t h e i n t e r s e c t i o n was busy, t h a t S t e n b e r g had t o d r i v e

the police car across the centerline t o get into the inter-

s e c t i o n , and t h a t S t e n b e r g e n t e r e d t h e i n t e r s e c t i o n a g a i n s t

a red l i g h t .      While t h e s e a c t i o n s a r e a u t h o r i z e d f o r d r i v e r s

of a u t h o r i z e d emergency v e h i c l e s by s e c t i o n 61-8-107,                 MCA,

S t e n b e r g was s t i l l r e q u i r e d t o e x e r c i s e     ". . .    due r e g a r d

f o r t h e s a f e t y of a l l p e r s o n s     . . ."        There was s u f f i c i e n t

e v i d e n c e from which a j u r y c o u l d f i n d t h a t S t e n b e r g f a i l e d t o

e x e r c i s e t h e r e q u i r e d s t a n d a r d of c a r e .     The t r i a l c o u r t d i d

not a b u s e i t s d i s c r e t i o n i n denying t h e motion f o r a new t r i a l .

        Af f irmed.




                                                                     Chief J u s t i c e
We Concur:




             Justices